DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks (and Affidavit) dated 3/28/2022.

As for Applicant’s argument regarding independent claims 1, 10, and 18: “The Birnbaum system outlines player controller and setting capabilities, from an external user/player preference standpoint. Id. In comparison to the ‘212 application, in which the virtual avatar personality profile is pre-determined, not user changeable, and is based on the actual real life human or animal being emulated, not what the user/player prefers or selects.” (page 9 of the Remarks); even if in Birnbaum the user controls the character, Reitan does teach avatars and self-learning.  For example, paragraph 624 of Reitan teaches “The combination of the user's words and user's gestures lead the system 600 to interpret the user's words to be strong command made in desperation, and responds to these words accordingly within the game structure (e.g., providing an interpretation that is used in causing instructions to an agent within the game to withdraw immediately and quickly from the viewer's agent represented in the game).”  In this scenario from Reitan, real life human being simulations are interpreted by the system, rather than controlled by the user.

As for Applicant’s argument regarding Reitan not teaching the self-learning in independent claims 1, 10, and 18: “Mr. Tinnell disagrees because he read Reitan to teach control through a user's inputs rather than by self learning. Id. This teaching is evident based firstly, on the fact that this patent is for augmented reality, not full virtual reality goggle systems.” (page 10 of the Remarks); paragraph 700 of Reitan teaches “Other devices, besides the heads-up-display glasses/helmets/goggles can support user interaction with the multiplayer augmented reality game, including any smart device capable of viewport display and virtual reality modeling in real-time.”  Therefore, Reitan does teach the use of goggles for virtual reality.

As for Applicant’s argument regarding Reitan not teaching the self-learning in independent claims 1, 10, and 18: “This teaching solely applies to Augmented reality systems, not full virtual reality systems and makes no mention of any in-game virtual avatars but rather applies to video data and display preferences. Id. The “self-learning network” saves user-based selections and inputs, character names, high scores, item collections, places visited, display preferences etcetera, so it can recommend similar Augmented half-virtual, half-non-virtual applications, games or utilities and clearly is not similar, nor does it apply to full virtual reality game systems, haptic hardware smart virtual human avatars or anything existing in a wholly virtual environment, experienced through a virtual reality goggle system.” (pages 10-11 of the Remarks); paragraph 851 of Reitan teaches “Virtual reality module 959 (fig 9D) adds virtual reality aspects into the structured media presentation. In one embodiment, virtual reality module 959 includes an Avatar generator to simulate social interaction and a phoneme-based speech synthesizer to provide voice-over or simulation audio for the Avatar.”  Therefore, Reitan does teach the use of avatars for virtual reality.
Applicant refers to “full virtual reality game systems”, apparently meaning that Reitan teaches only partial virtual reality.  While augmented reality may be the primary focus of Reitan, paragraph 161 of Reitan teaches “Although the following discussion is directed toward development and delivery of augmented-reality based content and applications, it is noted that stand-alone virtual reality content and applications can be created and delivered in accordance with various embodiments.

As for Applicant’s argument regarding Reitan not teaching the self-learning in independent claims 1, 10, and 18: “Many media streaming companies use a “self-adaptive network” or something similar in order to pick out best selections for the next time the user logs in to watch a movie. /d. This is vastly different from the artificial intelligence applied to the personality profile of a self-aware smart virtual human in U.S. Pub. Pat. App. No. 2018/0387212 (‘212 application’), which exist on another platform and system entirely, one of full virtual reality metaverse nature, not a media content based, half virtual, half non-virtual Augmented environment, displayed on an iphone, tv or alike.” (page 12 of the Remarks); the citation from paragraph 161 of Reitan teaches that stand-alone virtual reality content can be created.
In addition, the virtual reality environment of claims 1, 10, and 18 may presumably be displayed on an iphone as well.

Accordingly, independent claims 1, 10, and 18 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US 2018/0253948 A1) in view of Reitan (US 20140063061 A1).

Instant Claim 1: A system in a virtual reality environment, comprising: a computer system;  (“FIG. 1 is a block diagram of a haptically-enabled virtual reality ("VR") system 10 that can implement an embodiment of the present invention.” (Birnbaum, paragraph 10)  The system 10 of Birnbaum corresponds to the computer system of the claim.)

a communication path 226, which connects the computer system 102 to wide area networks and local area networks;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communication path 226 of the claim.)

a display interface 206 connected to the computer system 102 that forwards graphics, textual content, and other data from communication infrastructure 204 for display on a display unit 208;  (“FIG. 3 is an example user interface that receives user settings of permissible haptic parameter ranges in accordance with embodiments of the present invention. UI 300 displays a group 302 of settable haptic parameter ranges that include magnitude, frequency and thermal range.” (Birnbaum, paragraph 35)  The user interface 300 of Birnbaum corresponds to the display unit 208 of the claim.
In addition, processor 12 (Birnbaum, fig 1) corresponds to the display interface 206 and communication infrastructure 204 of the claim.)

an interactive hardware device, wherein the interactive hardware device emulates an living Human or Animal in the virtual reality environment by communicating with software to control direction, speed, movement, response time, duration, frequency, and vibration of the interactive hardware device 110A-110D,  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10)  Haptic suit 13 of Birnbaum corresponds to the interactive hardware device of the claim.  Referring to fig 1 of Birnbaum, haptic suit 13 is in communication with processor 12.
In addition, fig 3 of Birnbaum illustrates emulating a living human.)

whereby the interactive hardware devices 110A-110D include an interface designed by an in-game living human or animal emulated Avatar;  (“Processor 12 (fig 1) can decide what haptic effects are to be played and the order in which the effects are played based on high level parameters. In general, the high level parameters that define a particular haptic effect include magnitude, frequency and duration.” (Birnbaum, paragraph 11)  The haptic effects of Birnbaum correspond to the interface of the claim.
In addition, fig 3 of Birnbaum illustrates an in-game living human avatar.)

and software residing in the computer system, comprising: a predetermined personality profile based on 10an actual living human or animal being emulated;  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)
“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  The haptic effect permissions 22 of Birnbaum correspond to the predetermined personality profile of the claim.
“At 206 (fig 2), incoming haptic parameters (i.e., parameters generated by processor 12 before the range of permitted parameters are considered) that are either in or out of the permitted ranges are modified/filtered based on the permissible ranges.” (Birnbaum, paragraph 31))

and a character interface that emulates a living human, humanoid, robotic, or animal character and is the primary interface for the user to communicate with the computer, wherein the character interface interacts with the user using the interactive hardware device based on the living human or animal being emulated,  (Fig 3 of Birnbaum illustrates a living human being emulated.)

wherein character interface 108 is the predetermined programmed personality profile based on the actual living human or animal being emulated  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

software generated data packages which are triggered by a user's external action via the interactive hardware devices 110A-110D;  (“In one embodiment, the functionality of the flow diagram of FIG. 2 is implemented by software stored in memory or other computer readable or tangible medium, and executed by a processor.” (Birnbaum, paragraph 28))

and, the personality profile is based at least in part on signals from the 15interactive hardware device,  (“The setting of permissions can include a setup sequence that includes exposing a user to certain haptic effect, then incrementing or decrementing the values of the tested haptic parameter(s). The user can then specify when an undesirable sensation is caused, and the system can determine that all parameter values beyond that one are forbidden from being displayed/rendered.” (Birnbaum, paragraph 27))

and wherein the personality profile generates responses to the user by sending signals to the interactive hardware device;  (“Memory 20 (fig 1) stores instructions executed by processor 12, such as operating system instructions. Among the instructions, memory 20 includes a haptic effect permissions module 22 which is instructions that, when executed by processor 12, generate haptic effects based on permissions, as disclosed in more detail below.” (Birnbaum, paragraph 13)  The permissions module 22 of Birnbaum generates haptic effects to the user wearing haptic suit 13 through the processor 12.)

and wherein the personality profile 106 is a predetermined programmed personality based on the actual living human or animal being emulated, of the character interface  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

Birnbaum does explicitly not teach the following limitation of this claim:

wherein the character interface interacts with the user using the interactive hardware device based on the living human or animal being emulated, and self-adaptive artificially-intelligent software embedded in the character interface;
and, wherein the predetermined personality profile also contains the autonomous self-adaptive artificially-intelligent software which enables adaptation from users, based on virtual environmental changes, user action or inaction but not user commands, whereby the User does not determine the personality or have the option to change said personality, whereby the character interface starts with a predetermined personality profile of that of the actual livinq human or animal beinq emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile is adapted from the user’s virtual environment through the autonomous self-adaptive artificially-intelligent software embedded in the character interface, based on user actions, inactions, or choices taken via the interactive hardware devices 110A-110D; …
and, wherein the profile also autonomously adapts from the virtual environment and users actions, inactions, or choices, whereby, the embedded autonomous self-adaptive artificially-intelligent software adapts to each user by modifying the self-adaptive artificially-intelligent software software-enabled response to the user's inputs via the interactive hardware devices 110A-110D by modifying the personality profile based on changes to the user's virtual environment and user's actions, inactions or choices.

In a related field of endeavor, however, Reitan does disclose self-adaptive, self–learning artificial intelligence for an interactive virtual reality environment.

wherein the character interface interacts with the user using the interactive hardware device based on the living human or animal being emulated, and self-adaptive artificially-intelligent software embedded in the character interface;
and, wherein the predetermined personality profile also contains the autonomous self-adaptive artificially-intelligent software which enables adaptation from users, based on virtual environmental changes, user action or inaction but not user commands, whereby the User does not determine the personality or have the option to change said personality, whereby the character interface starts with a predetermined personality profile of that of the actual livinq human or animal beinq emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile is adapted from the user’s virtual environment through the autonomous self-adaptive artificially-intelligent software embedded in the character interface, based on user actions, inactions, or choices taken via the interactive hardware devices 110A-110D; …
and, wherein the profile also autonomously adapts from the virtual environment and users actions, inactions, or choices, whereby, the embedded autonomous self-adaptive artificially-intelligent software adapts to each user by modifying the self-adaptive artificially-intelligent software software-enabled response to the user's inputs via the interactive hardware devices 110A-110D by modifying the personality profile based on changes to the user's virtual environment and user's actions, inactions or choices. (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180)  The permissions module 22 of Birnbaum may also utilize self-learning in order to achieve a set of permissions desirable to a particular user, similar to Reitan’s use of self-learning.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the virtual reality environment as taught by Birnbaum, wherein a permissions module 22 exists in order to generate the exact haptic interactive feedback a particular user desires; with the virtual reality environment as taught by Reitan, wherein an interactive element is trained through adaptive self-learning to perform the desired action.  Such a combination involves incorporating a known technique (Reitan) into a known system in order to yield the predictable results of training the permissions module 22 to provide settings that a particular user desires.


Instant Claim 2: The system of claim 1, wherein the interactive hardware device is configured to 20emulate at least one of a prosthetic limb tool, a human, an animal and a machine.  (Referring to fig 1 of Birnbaum, the haptic suit 13 emulates a machine since haptic suit 13 contains electronic circuitry.)


Instant Claim 3: The system of claim 2, wherein the interactive hardware device is a haptic adult entertainment, clothing article or hand-held device 110G.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects.)


Instant Claim 4: The system of claim 3, wherein the interactive hardware device is said haptic adult entertainment, clothing article or hand-held device,  (“System 10 (fig 1) includes a headset 11 and a wearable jacket/vest/full body suit 13 (referred to as "haptic suit" 13).” (Birnbaum, paragraph 10))

and is configured to apply pressure to locations on the user's body in response to signals from the virtual living human or animal emulated avatar generated by the personality profile.  (“Haptic output device 18 (fig 1) may also be a device such as an electrostatic friction ("ESF") device or an ultrasonic surface friction ("USF") device, or a device that induces acoustic radiation pressure with an ultrasonic haptic transducer.” (Birnbaum, paragraph 15))


Instant Claim 5: The system of claim 4, wherein the interactive hardware device further comprises a movable component for interacting with physical objects in proximity to the user.  (“Although shown in FIG. 1 as a vest, haptic suit 13 in other embodiments can be configured to contact any and all areas of a user's body, and may include other discrete elements for contacting other areas of the body. System 10, instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))


Instant Claim 6: The system of claim 5, further comprising a sensor for transferring images of the 10user's environment for use in the virtual reality environment.  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))


Instant Claim 7: The system of claim 6, wherein the virtual reality environment emulates at least one of a military or police action, an underwater environment, a human interaction situation, an industrial environment, an aerospace 15environment, and, medical procedure or medical/veterinary treatment, including mental health.  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4))


Instant Claim 8: The system of claim 7, wherein the personality profile is predetermined based on the actual living human or animal being emulated and has only autonomous self-adaptive artificially-intelligent software-enabled learning capabilities.  (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180))


Instant Claim 10: A system in a virtual reality environment for adult entertainment,  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4)  Therefore, almost any type of virtual reality environment is configurable.)

comprising: a computer system; a communication path 226, which connects computer system 102 to wide area networks and local area networks; a display interface 206 that forwards graphics, textual content, and other data from communication infrastructure 204 for display on a display unit 208;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

a sensor for transferring images of the user’s environment for use in the virtual reality environment;  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))

the computer system 102 also includes a communications interface 224, which allows software and data to be transferred between the computer system 102 and external devices;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communications interface 224 of the claim.)

an interactive hardware device, wherein the interactive hardware device emulates a living human or animal in the virtual reality environment and has a movable component for interacting with physical objects in proximity to the user;  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, fig 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects.)

software residing in the computer system, comprising: a predetermined programmed personality profile that is based on that of the actual living human or animal being emulated and has autonomous, self- adaptive artificially intelligent software-enabled learning capabilities, wherein the predetermined personality profile adapts based on the user's virtual environment and artificially intelligent software-enabled actions, inactions and choices taken via the interactive hardware devices 110A-110D, whereby the personality profile is not determined, controlled, or altered by user commands; and a living human or animal emulated character interface, wherein the character interface interacts with the user using the interactive hardware device based solely on the personality profile of the actual living human or animal being emulated-wherein the character interface 108 is the predetermined programmed personality profile based on the actual living human or animal being emulated and, wherein the predetermined programmed personality profile it-also autonomously learns from and adapts from the virtual environment and user's autonomous self-adaptive artificially-intelligent software-enabled action, inaction and choices, rather than user commands, taken in the VR simulation, whereby the character interfaces starts with the predetermined programmed personality profile of that of the actual living human or animal being emulated, whereby, the user does not have the ability to alter the predetermined programmed personality profile; wherein the personality profile is based at least in part on signals from the interactive hardware device, wherein the personality profile generates responses to the user by sending signals to the interactive hardware device;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and, wherein the interactive hardware device is configured to emulate a living human or animal body part  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)

and emit smells associated with activities in the virtual reality adult entertainment environment.  (“VR artificially creates sensory experiences, which can include sight, touch, hearing and smell.” (Birnbaum, paragraph 3))


Instant Claim 11: The system of claim 10, wherein the interactive hardware device is configured to emulate a living human or animal or body part therein.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)


Instant Claim 13: (Claim 13 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: The system of claim 13, wherein the movable component is configured for haptic and tactile interaction with physical objects in proximity to the user.  (Haptic suit 13 of Birnbaum may be any of a variety of objects with movable components.)


Instant Claim 15: The system of claim 14, wherein the sensor for transferring images of the user’s environment for use in the virtual reality environment is a LIDAR scanner.  (Although Birnbaum does not explicitly teach that sensor 28 may be a LIDAR scanner, such is well known and an obvious selection.)


Instant Claim 16: The system of claim 15, wherein the personality profile is predetermined based on the actual human or animal being emulated.  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))


Instant Claim 18: A method of treating a psychological, psychiatric, or medical disorder or simulation for surgical training by providing a virtual reality experience to a user, comprising: generating, by a computer system operating software, an interactive virtual environment using one or more visual, aural, and physical interactive hardware devices;  (Method claim 18 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, this portion of claim 18 is similarly rejected under the same rationale as applied above with respect to the substantially identical portion of apparatus claim 1.)

receiving, by the computer system, signals such as voice commands, mouse presses, joystick manipulation, force-feedback signals  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))

from the user causing a response based on a predetermined personality profile of a living human or animal being emulated,  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)  The haptic effect permissions 22 of Birnbaum correspond to the personality profile of the claim.
“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))

via interactive hardware devices 110A-110D such as an adult entertainment device and a head- and eye- tracking device;  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, fig 10)  Therefore, the system of Birnbaum may be any of a variety of objects.  Head-tracking and eye-tracking are well known and obvious features for such a virtual environment system.)

generating, by the computer system, commands to the interactive hardware devices 110A-110D based on a predetermined living human or animal emulated personality profile that has only autonomous self-adaptive artificially intelligent software learning capabilities, but not user command learning capabilities and the user's autonomous self-adaptive artificially-intelligent software-enabled actions, inactions, or choices, but not commands;  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)

selecting a response and sending signals back to the interactive hardware devices 110A-110D;  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10))

generating audio and visual signals for the display unit 208 and sending those commands to the hardware devices at block 510 for use by the user,  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10))

updating the personality profile based at least in part on the user’s autonomous self-adaptive artificially-intelligent software-enabled learning capabilities pursuant to changes in the virtual environment and the user's actions, inactions, or choices and a set of preselected preferences.  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially included within claim 10, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626